Citation Nr: 1620265	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  05-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for celiac sprue, to include on an extra-schedular basis.

2.  Entitlement to service connection for arthralgia, to include as secondary to service-connected lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to August 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in February 2010.  A transcript of the hearing is of record. 

In October 2011, the Board (in pertinent part) denied entitlement to service connection for arthritic pain and remanded the claim for an increased rating for celiac sprue so that additional private treatment records could be obtained and the Veteran could be afforded a VA examination. 

The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court granted a Joint Motion for Partial Remand of the parties, and vacated only the portion of the Board's October 2011 decision that declined to evaluate whether the Veteran is entitled to VA disability benefits for arthralgia due to her service-connected lupus.  In this regard, the parties noted that an October 2007 VA examiner had provided a diagnosis of "arthralgia due to systemic lupus erythematous."  The parties agreed that remand was required to address whether the October 2007 VA examination report constituted an informal claim of service connection for arthralgia.

In an April 2013 decision, the Board denied a rating in excess of 30 percent for celiac sprue.  The Board also stated that the issue of entitlement to service connection for arthralgia, to include as secondary to lupus, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board stated that it did not have jurisdiction over the issue, and therefore referred the issue to the AOJ for appropriate action.

The Veteran appealed the April 2013 Board decision to the Court.  In an October 2013 Order, the Court granted a Joint Motion for Vacatur and Remand of the Board Decision, and vacated the April 2013 Board decision.  The Joint Motion was silent as to the increased rating issue; however, because the April 2013 Board decision was vacated in its entirety, that issue remains on appeal.  Regarding the service connection issue, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its determination that referral of the claim seeking service connection for arthralgia was appropriate.  

In April 2014, the Board took jurisdiction over the raised issue of entitlement to service connection for arthralgia and remanded it along with the issue of entitlement to an increased rating for celiac sprue for further development.  

The issue of entitlement to a rating in excess of 30 percent for celiac sprue, to include on an extra-schedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's arthralgia is a symptom of her service-connected lupus.


CONCLUSION OF LAW

The criteria for service connection for arthralgia, as secondary to service-connected lupus, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

In this case, the Veteran claims that she has arthralgia due to her service-connected lupus.

The Veteran underwent a VA examination in October 2007.  She reported having body aches and arthralgia in the neck, shoulders, and hips in 1993 and seeing a rheumatologist who diagnosed her with fibromyalgia.  She then reported seeing a physician at the Huntsville VA Outpatient Clinic who thought she may have lupus, and she was eventually diagnosed with lupus in 2001.  She noted that she continues to have arthralgia, with pain in the neck, shoulders, ribs, hips, and hands.  The examiner noted that lupus is subject to periods of exacerbations/remissions and the Veteran has three exacerbations per year each lasting two months.  Examination was essentially normal and X-ray studies showed no abnormalities.  The examiner stated that there was no evidence of arthritis and provided a diagnosis of arthralgia secondary to service-connected lupus.

In April 2014, the Board requested that the AOJ arrange for the examiner who conducted the October 2007 VA examination to provide an addendum opinion identifying all lupus arthralgia symptoms over the course of the appeal.  The Board specified that if that examiner is unavailable, then an examination should be scheduled with an appropriate medical specialist.

In May 2014, the AOJ obtained an opinion from the examiner who conducted a December 2011 VA examination on intestinal conditions.  The examiner stated that lupus is an autoimmune condition that primarily affects the joints, resulting in musculoskeletal limitations, and is subject to flare-ups.

In January 2015, the AOJ obtained an opinion from another VA examiner, who reiterated the above examiner's statement that lupus results in musculoskeletal limitations and then stated that the musculoskeletal limitations are the same as the arthralgias on which the Board is requesting clarification.

In a July 2015 supplemental statement of the case, the AOJ denied the claim for service connection for arthralgia, to include as secondary to service-connected lupus, stating that the Veteran's manifestations of arthralgia symptoms involving multiple joints were considered in the evaluation of her lupus and therefore a separate evaluation for arthralgia would be pyramiding.  The AOJ noted that both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2015).  

Initially, the Board observes that arthritis has not been found in any of the joints affected by the Veteran's service-connected lupus.  Rather, the Veteran has been diagnosed with arthralgia.  The Board observes that arthralgia is pain in a joint.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007).  

Three VA examiners have attributed the Veteran's arthralgia to her service-connected lupus.  A printout from the Lupus Foundation of America website submitted by the Veteran notes achy joints, specified as arthralgia, as a symptom of lupus.  In the most recent supplemental statement of the case, the AOJ essentially conceded that the arthralgia is a symptom of the service-connected lupus.  Thus, the record clearly shows that the Veteran's arthralgia is a symptom of her lupus.  

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In this case, however, the Veteran's pain, diagnosed as arthralgia, is due to her underlying lupus.  Thus, the Board finds that the Veteran's arthralgia is a symptom of her service-connected lupus.  Accordingly, service connection for arthralgia, as secondary to service-connected lupus, is warranted.


ORDER

Service connection for arthralgia, as secondary to service-connected lupus, is granted.


REMAND

The Board finds that further development is needed on the claim for increase for celiac sprue.

In August 2015, the Veteran submitted additional medical records showing that her celiac sprue has been manifested by anemia with a recent relapse in July 2014.  She last underwent an in-person VA examination in December 2011, over four years ago, and her disability was not shown to have been manifested by anemia at that time.  As the evidence indicates that her celiac sprue may have worsened since that examination, she should be afforded a new examination to ascertain the current nature and severity of her disability.

Prior to the examination, any outstanding medical records should be obtained.  The Veteran receives private medical care, and the record contains treatment records through January 2010 and then from June 2014 to July 2015.  Thus, any records from January 2010 to June 2014 and any since July 2015 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated her for her celiac sprue from January 2010 to June 2014 and since July 2015.  Appropriate action must be taken to obtain all adequately identified records.

2.  Schedule the Veteran for a VA examination with an appropriate medical specialist to determine the current nature and severity of her celiac sprue and any associated conditions, to include anemia.  The Veteran's claims file and a copy of this remand must be made available for review.  All indicated tests and studies should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a full description of the effects the disability has had on the Veteran's ordinary activities over the course of the appeal period (since November 30, 2001).  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, readjudicate the claim of entitlement to a rating in excess of 30 percent for celiac sprue, to include on an extra-schedular basis.  Readjudication should include consideration of all records added to the claims file since the July 2015 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


